IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-92,608-01


                           EX PARTE KEVIN MORRIS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 19244A IN THE 2ND DISTRICT COURT
                           FROM CHEROKEE COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of eleven counts of aggravated sexual assault of a child, ten counts

of sexual assault of a child, and thirteen counts of indecency with a child. He was sentenced to life

imprisonment on each of the aggravated sexual assault counts, twenty years’ imprisonment on the

sexual assault counts, twenty years’ imprisonment on twelve of the indecency counts, and ten years’

on the last indecency count. The Twelfth Court of Appeals affirmed his conviction. Morris v. State,

No. 12-17-00124-CR (Tex App.—Tyler Dec. 4, 2018)(not designated for publication). Applicant

filed this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that trial counsel was ineffective by failing to raise a statute of limitations
                                                                                                       2

defense on numerous counts, failing to object to the prosecutor eliciting statements regarding a

familial argument, opening the door to harmful testimony, failing to object to the prosecutor’s

opening statement which mentioned other victims, and failing to object to numerous extraneous

offenses. Applicant has alleged facts that, if true, might entitle him to relief. Strickland v.

Washington, 466 U.S. 668 (1984). Accordingly, the record should be developed. The trial court is

the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        The trial court shall order trial counsel to respond to Applicant’s claims. In developing the

record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial court elects to

hold a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wants

to be represented by counsel, the trial court shall appoint counsel to represent him at the hearing.

See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall

immediately notify this Court of counsel’s name.

        The trial court shall make findings stating the birth dates of the complainants in all of the

counts for which Applicant challenges the statute of limitations. The trial court shall make findnigs

as to whether the statute of limitations had run before the indictment of any of the thirty-four counts

of the indictment. The trial court shall make findings of fact and conclusions of law as to whether

trial counsel’s performance was deficient and Applicant was prejudiced. The trial court may make

any other findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from
                                                                                                 3

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: May 12, 2021
Do not publish